Oliver, Chief Judge:
In this case plaintiff seeks refund under section 557 (a) of the Tariff Act of 1930 of duties paid on a shipment of jewelry imported from Czechoslovakia.
Section 557 (a), Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, provides in part as follows:
* * * Merchandise upon which the duties have been paid and which shall have remained continuously in bonded warehouse or otherwise in the custody and under the control of customs officers, may be entered or withdrawn at any time within three years after the date of importation for exportation or for transportation and exportation to a foreign country, * * * under such regulations as the Secretary of the Treasury shall prescribe, and upon such entry or withdrawal, and exportation or shipment, the duties thereon shall be refunded.
The suit was submitted for decision on the following agreement between counsel for the respective parties:
It is hereby stipulated and agreed between counsel that the merchandise in the entry covered by the above-entitled protest was exported under Immediate Exportation entry No. 5794, dated September 3, 1947, and had, prior to exportation, remained continuously in the custody and under the control of customs officers and that the regulations covering such exportation were complied with.



Accepting this stipulation as a statement of fact and on the law applicable thereto, we hold that the plaintiff herein is entitled to a refund of duties paid upon the importation of the involved merchandise. The protest is, therefore, sustained. Judgment will issue accordingly.